Exhibit 10.1

CHANGE OF CONTROL SEVERANCE AGREEMENT

This Agreement is made _____________ ___, 2006 between Fremont Michigan
InsuraCorp, Inc., a Michigan corporation, (“Company” or “Corporation”) and
_____________________ (“Executive”). This Agreement shall become effective upon
the date first above written (“Effective Date”).

Factual Background

The Executive presently serves as the _____________________________ of the
Company. The Board of Directors of the Company (“Board”) has determined that it
is in the best interest of the Company and its shareholders to assure that the
Company will have the exclusive dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below), of
the Company. The Board believes it is important to diminish the inevitable
distraction of the Executive by virtue of the uncertainties and risks created by
a pending or threatened Change of Control and to encourage the Executive’s full
attention and dedication to the business of the Company, currently and in the
event of any threatened or pending Change of Control. In order to induce the
Executive to remain in the employ of the Company and in consideration of the
Executive’s agreeing to remain in the employ of the Company, the parties desire
to specify the severance benefits which shall be due the Executive in the event
that his employment with the Company is terminated under specified circumstances
after a Change of Control of the Company. Because of the nature of Company’s
business, Executive may acquire valuable confidential information concerning the
Company, the Company’s products and programs, or the Company’s customers.

Agreement

It is therefore agreed:

1. Definitions. The following words and terms shall have the meanings set forth
below for the purposes of this Agreement:

(a) Average Annual Compensation. The Executive’s “Average Annual Compensation”
shall be deemed to mean the average level of compensation paid to the Executive
by the Company and any subsidiary of the Company during the most recent three
calendar years preceding the Date of Termination, including base salary,
bonuses, and Company contributions to 401(k), deferred compensation, pension and
other retirement plans. Annual compensation excludes stock-based compensation.

(b) Cause. Termination of the Executive’s employment for “Cause” shall mean
termination because of (i) willful and continued failure to perform
substantially the Executive’s duties with the Company or one of its subsidiaries
(other than any such failure resulting from incapacity due to physical or mental
illness) after a written demand for substantial performance is delivered to the
Executive by the Board which specifically identifies the manner in which the
Board believes that the Executive has not substantially performed the
Executive’s duties, or (ii) the willful engaging by the Executive in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
the Company. For purposes of this provision, no act or failure to act on the
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interest of the Company. Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or based upon advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.

 

1



--------------------------------------------------------------------------------

(c) Change of Control. “Change of Control” of the Company shall mean:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of either
(x) the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (y) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”), provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (aa) any acquisition directly from the Company,
(bb) any acquisition by the Company, (cc) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (dd) any acquisition by any corporation
pursuant to a transaction which complies with clauses (x), (y) and (z) of
subsection (iii) of this Section (c); or

(ii) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (x) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (y) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 25% or more of, the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (z) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were

 

2



--------------------------------------------------------------------------------

members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or

(v) the sale of substantially all of the assets and business of the Fremont
Insurance Company, a subsidiary the Company.

(d) Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

(e) Date of Termination. “Date of Termination” shall mean:

(i) if the Executive’s employment is terminated for Cause or for Disability, the
date specified in the Notice of Termination, and

(ii) if the Executive’s employment is terminated for any other reason, the date
on which a Notice of Termination is given or as specified in such Notice.

(f) Disability. Termination by the Company of the Executive’s employment based
on “Disability” shall mean termination because of any physical or mental
impairment which qualifies the Executive for disability benefits under the
applicable long-term disability plan maintained by the Company or any subsidiary
or, if no such plan applies, which would qualify the Executive for disability
benefits under the Federal Social Security System.

(g) Good Reason. Termination by the Executive of the Executive’s employment for
“Good Reason” shall mean termination by the Executive following a “Change in
Control” of the Corporation based on:

(i) Without the Executive’s express written consent, the failure to elect or to
re-elect or to appoint or to re-appoint the Executive to the office of
___________________ of the Company or a material adverse change made by the
Company in the Executive’s functions, duties or responsibilities in such
capacity;

(ii) Without the Executive’s express written consent, a material reduction by
the Company in the Executive’s base salary, bonus, incentive compensation or a
material reduction in the package of fringe benefits provided to the Executive,
taken as a whole;

(iii) Without the Executive’s express written consent, the Company requires the
Executive to work in an office which is more than 60 miles from the location of
the Company’s current principal executive office, except for required travel on
business of the Company to an extent substantially consistent with the
Executive’s present business travel obligations;

(iv) Any purported termination of the Executive’s employment for Cause,
Disability or Retirement which is not effected pursuant to a Notice of
Termination satisfying the requirements of paragraph (i) below; or

(v) The failure by the Company, after a Change in Control of the Company, to
obtain the assumption of and agreement to perform this Agreement by any
successor as contemplated in Section 11.

 

3



--------------------------------------------------------------------------------

(h) IRS. IRS shall mean the Internal Revenue Service.

(i) Notice of Termination. Any purported termination of the Executive’s
employment by the Company for any reason, including without limitation for
Cause, Disability or Retirement, or by the Executive for any reason, including
without limitation for Good Reason, shall be communicated by written “Notice of
Termination” to the other party affected. For purposes of this Agreement, a
“Notice of Termination” shall mean a dated notice which:

(i) indicates the specific termination provision in this Agreement relied upon;

(ii) sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated, unless the termination is made pursuant to Section 8(a) of this
Agreement and no reason for termination is required;

(iii) specifies a Date of Termination, which shall be not less than thirty
(30) nor more than ninety (90) days after such Notice of Termination is given,
except in the case of the Company’s termination of Executive’s employment for
Cause; and

(iv) is given in the manner specified in Section 14.

(j) Retirement. “Retirement” shall mean voluntary termination by the Executive
in accordance with the Company’s retirement policies, including early
retirement, generally applicable to the Company’s salaried employees.

2. Term of Agreement.

The term of this Agreement (the “Term”) shall commence on the Effective Date and
shall continue for a term of three (3) years from the Effective Date. It shall
be automatically extended for successive one year terms after that date unless
either party provides a written notice of intent not to extend this Agreement to
the other at least ninety days prior to the third anniversary of this Agreement
or ninety days prior to each annual anniversary date of this Agreement after the
initial three (3) year term. The notice of intent not to extend to the Executive
shall be sent by the President of the Company. If any party gives timely notice
that the term will not be extended as of any annual anniversary date, then this
Agreement shall terminate at the conclusion of its remaining term. References
within this Section to the term of this Agreement shall refer both to the
initial term and successive terms.

3. Acknowledgment of Confidential Information. Executive acknowledges that
during his employment with Company, he may acquire, be given access to, develop
or assist in developing confidential information regarding the products,
property, business and affairs of Company and its subsidiaries, including
information concerning Company’s and its subsidiaries agents, producers,
policyholders and customers. This confidential information may consist of
concepts, ideas, trade secrets, marketing and sales processes or techniques,
pricing arrangements, operating procedures, technical data, policyholder names,
addresses, coverages or expiration data, customer names, customer contact
persons and telephone numbers, quotations or other confidential information not
generally known or easily ascertainable by the general public concerning
Company’s and its subsidiaries business. This information is referred to in this
Agreement simply as “Confidential Information”.

4. Restriction on Confidential Information. Executive shall not, during his
employment with Company or at any time after termination of employment (except
with the express written

 

4



--------------------------------------------------------------------------------

authorization of the Board), use any Confidential Information outside of the
scope of his employment by Company. He shall not communicate or disclose orally
or in writing any of the Confidential Information to any person or entity,
directly or indirectly, under any circumstances outside the scope of his
employment by Company. Upon termination of his employment with Company, he shall
promptly return to Company all written or other tangible evidence of any
Confidential Information and any memoranda with respect to that evidence which
is in his possession or under his control.

5. Non-Compete. During employment with Company and for a period of two years
following a termination of his employment pursuant to which the Executive is
paid severance pay in accordance with Section 8(c) of this Agreement, the
Executive shall not, directly or indirectly, for himself or for any other
person, firm, corporation, partnership, limited liability company or
association, either as a partner, principal, agent, employee, member, officer,
director, material beneficial owner, or in any other capacity, conduct or engage
in, or become interested in, either wholly or in part, any other property and
casualty insurance company or affiliate of it without the consent of Company.
Provided, however, after termination with severance pay, the geographic scope of
this non-compete covenant shall be limited to property and casualty insurance
business in the State of Michigan. For purposes of this paragraph, Executive
shall be deemed a material beneficial owner of an enterprise if Executive is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the company representing 10% or
more of the combined voting power of the company’s then outstanding securities.

6. Non-Solicitation of Employees. During employment with Company and for a
period of two years following termination of such employment, Executive shall
not, in any capacity, recruit or hire, or assist others in recruiting or hiring,
any person who is an employee of or consultant for Company.

7. Remedies.

(a) Each party shall be liable to the other party for all actual damages
resulting from a breach of this Agreement.

(b) The Company will suffer material and irreparable damage if the Executive
violates Sections 4, 5 and 6 of this Agreement and the Company would not have an
adequate remedy at law for such a violation. Therefore, the Company shall be
entitled, in addition to all other available remedies, to an immediate
injunction to restrain any such violation. If any present or future statute of
this State provides protections or remedies relating to proprietary information,
confidential information or trade secrets which are greater than the protections
and remedies provided by this Agreement, then the Company shall also have the
benefit of such additional statutory protections and remedies.

8. Termination.

(a) At any time before a Change of Control occurs, the Company shall have the
right, upon prior Notice of Termination, to terminate the Executive’s employment
for any reason, and Executive shall have the right, upon prior Notice of
Termination, to terminate his employment for any reason.

(b) In the event that the Executive’s employment is terminated by the Company or
the Executive pursuant to Section 8(a) above, the Company shall be obligated to
make payment of any salary, incentive or other compensation earned prior to the
Date of Termination but not yet paid to the Executive and any payment from any
employee benefit plan which shall be paid in accordance with such plan and the
continuation of coverage under any insurance program as required under any such
benefit plan or which may be required by law. The Executive will also

 

5



--------------------------------------------------------------------------------

be entitled to the payment of any pro rata amount of any bonuses if the Date of
Termination occurs before December 31, of any fiscal year. The Executive shall
have no right pursuant to this Agreement to compensation or other benefits for
any period after the applicable Date of Termination. Notwithstanding anything in
this Agreement to the contrary, if a Change of Control occurs and if the
Executive’s employment with the Company was terminated within four months prior
to the date on which the Change of Control occurs, then for all purposes of this
Agreement the Executive shall be entitled to receive the severance benefits
under Section 8(c) below.

(c) In the event that within two (2) years after a Change of Control (i) the
Executive’s employment is terminated by the Company for any reason other than
Cause, Disability, Retirement or the Executive’s death or (ii) such employment
is terminated by the Executive for Good Reason, the Company shall:

(i) Pay to the Executive, in a lump sum within 30 days following the Date of
Termination, a cash severance amount equal to 2.0 times the Executive’s Average
Annual Compensation; and

(ii) Maintain and provide for a period of 24 months following the Date of
Termination, at no cost to the Executive greater than any other employee, the
Executive’s continued participation in all group insurance, life insurance,
health and accident, disability and other employee benefit plans, programs and
arrangements in which the Executive was entitled to participate immediately
prior to the Date of Termination (other than stock option and restricted stock
plans of the Company as benefits thereunder are governed by the terms of such
plans), provided that in the event that the Executive’s participation in any
plan, program or arrangement as provided in this subparagraph is barred or
during such period any such plan, program or arrangement is discontinued or the
benefits under such an agreement are materially reduced, the Company shall
arrange to provide the Executive with benefits substantially similar to those
which the Executive was entitled to receive under such plans, programs and
arrangements immediately prior to the Date of Termination. The Company’s
obligation under this subsection (ii) shall end earlier than 24 months upon the
Executive becoming eligible for participation in a group plan substantially
comparable to the Company’s benefits at a cost to the Executive comparable to
that paid by the Executive as an employee under the Company’s plans.

(d) The Company shall promptly reimburse the Executive for all legal fees and
expenses incurred by the Executive in seeking to obtain or enforce any right or
benefit provided by this Agreement in any such event.

(e) No termination of employment by the Executive or by the Company shall be
effective unless the terminating party shall have delivered a Notice of
Termination, as defined in Section 1(i) of this Agreement, to the other party.

9. Nonqualified Deferred Compensation Omnibus Protection. It is intended that
any payment or benefit which is provided pursuant to or in connection with this
Agreement which is considered to be nonqualified deferred compensation subject
to Section 409A of the Code shall be paid and provided in a manner, and at such
time and in such form, as complies with the applicable requirements of
Section 409A of the Code to avoid the unfavorable tax consequences provided
therein for non-compliance. In connection with effecting such compliance with
Section 409A of the Code, the following shall apply:

(a) Notwithstanding any other provision of this Agreement, the Company is
authorized to amend this Agreement, to delay the payment of any monies and/or
provision of any benefits in such manner as may be determined by it to be
necessary or appropriate to comply, or to evidence or further evidence required
compliance, with Section 409A of the Code (including any transition or
grandfather rules thereunder).

 

6



--------------------------------------------------------------------------------

(b) Neither the Employee nor the Company shall take any action to accelerate or
delay the payment of any monies and/or provision of any benefits in any manner
which would not be in compliance with Section 409A of the Code (including any
transition or grandfather rules thereunder). Notwithstanding the foregoing:
Payment may be delayed for a reasonable period in the event the payment is not
administratively practical due to events beyond the recipient’s control such as
where the recipient is not competent to receive the payment, there is a dispute
as to amount due or the proper recipient of such payment, additional time is
needed to calculate the amount payable, or the payment would jeopardize the
solvency of the Company.

(c) If the Employee is a specified employee of a publicly traded corporation as
required by Section 409A(a)(2)(B)(i) of the Code, and any payment or provision
of any benefit hereunder is subject to Section 409A any payment or provision of
benefits in connection with a separation from service payment event (as
determined for purposes of Section 409A of the Code), as opposed to another
payment event permitted under Section 409A, shall not be made until six months
after the Employee’s separation from service (the “409A Deferral Period”). In
the event such payments are otherwise due to be made in installments or
periodically during the 409A Deferral Period, the payments which would otherwise
have been made in the 409A Deferral Period shall be accumulated and paid in a
lump sum as soon as the 409A Deferral Period ends, and the balance of the
payments shall be made as otherwise scheduled. In the event benefits are
required to be deferred, any such benefit may be provided during the 409A
Deferral Period at the Employee’s expense, with the Employee having a right to
reimbursement from the Company once the 409A Deferral Period ends, and the
balance of the benefits shall be provided as otherwise scheduled.

10. Exclusivity of Benefits. The specific arrangements referred to are not
intended to exclude any other benefits which may be available to the Executive
upon a termination of employment with the Company pursuant to employee benefit
plans of the Company or otherwise.

11. Withholding. All payments required to be made by the Company to the
Executive shall be subject to the withholding of such amounts, if any, relating
to tax and other payroll deductions as the Company may reasonably determine
should be withheld pursuant to any applicable law or regulation.

12. Assignability. The Company may assign this Agreement and its rights and
obligations in whole, but not in part, to any corporation, insurance company or
other entity with or into which the Company may hereafter merge or consolidate
or to which the Company may transfer all or substantially all of its assets, if
in any such case said corporation, insurance company or other entity shall by
operation of law or expressly in writing assume all obligations of the Company
under this Agreement as fully as if it had been originally made a party to the
agreement, but may not otherwise assign this Agreement or its rights and
obligations. The Executive may not assign or transfer this Agreement or any
rights or obligations.

13. Attorney’s Fees. If any action at law or in equity (including arbitration)
is necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to recovery of attorney’s fees, costs and expenses in
addition to any other relief to which such party may be entitled as determined
by such court, equity or arbitration proceeding.

 

7



--------------------------------------------------------------------------------

14. Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

To the Company:    Fremont Michigan Insuracorp, Inc.    933 East Main Street   
Fremont, MI 49412-9751    Attention: Chairman of the Board of Directors To the
Executive:   

15. Amendment; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and such officer or officers as may be
specifically designated by the Board of Directors of the Company to sign on its
behalf. No waiver by any party at any time of any breach by any other party of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time.

16. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the United States where
applicable and otherwise by the substantive laws of the State of Michigan.

17. Nature of Obligations. Nothing contained in this Agreement shall create or
require the Company to create a trust of any kind to fund any benefits which may
be payable under the Agreement, and to the extent that the Executive acquires a
right to receive benefits from the Company, such right shall be no greater than
the right of any unsecured general creditor of the Company.

18. Interpretation and Headings. This Agreement shall be interpreted in order to
achieve the purposes for which it was entered into. The section headings are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

19. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

EXECUTIVE:     FREMONT MICHIGAN INSURACORP, INC.        By:              Richard
E. Dunning             Its: President

 

8